
	
		II
		110th CONGRESS
		1st Session
		S. 2327
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Reid (for
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for increased homeowners insurance premiums suffered by
		  certain coastal homeowners or resulting from hurricane events.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Insurance Assistance Act of
			 2007.
		2.Nonrefundable
			 personal credit for certain homeowners insurance premiums
			(a)In
			 generalSubpart A of part IV of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 25D the following new section:
				
					25E.Certain
				homeowners insurance premiums
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the taxpayer's qualified homeowners
				insurance premium for such taxable year.
						(b)Limitations
							(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $250.
							(2)Limitation
				based on adjusted gross incomeThe amount of the credit allowable
				under subsection (a) shall be reduced (but not below zero) by 2 percentage
				points for each percentage point (or fraction thereof) by which the taxpayer's
				adjusted gross income exceeds the State median income for such a taxpayer for
				the preceding taxable year in the State in which the principal residence of
				such taxpayer is located.
							(3)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
								(c)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means any
				taxpayer whose principal residence is_
								(A)substantially the
				same dwelling unit during the applicable period, and
								(B)located in
				either—
									(i)an area
				determined by the President to warrant individual or individual and public
				assistance from the Federal Government under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act by reason of 1 or more hurricanes during
				2004 or 2005, or
									(ii)a county—
										(I)located in a
				State which borders the Atlantic Ocean or the Gulf of Mexico, and
										(II)which is
				determined by the Secretary, in consultation with the National Association of
				Insurance Commissioners, to have experienced a higher than average increase in
				homeowners insurance premiums during 2004, 2005, or 2006 due to hurricane
				risk.
										(2)Applicable
				periodThe term applicable period means—
								(A)in the case of an
				area described in paragraph (1)(B)(i), the period beginning the day before the
				determination described in such paragraph and ending on the last day of the
				taxable year, and
								(B)in the case of an
				area described in paragraph (1)(B)(ii), the period beginning on September 1,
				2005, and ending before the last day of the taxable year.
								(d)Qualified
				homeowners insurance premiumFor purposes of this section—
							(1)In
				generalThe term qualified homeowners insurance
				premium for any taxable year means an amount equal to the qualifying
				percentage of the eligible individual's homeowners insurance premium in effect
				on the first policy anniversary date (or, if greater, the second policy
				anniversary date) following the beginning of such individual's applicable
				period.
							(2)Qualifying
				percentageThe term qualifying percentage is equal
				to the excess (expressed in percentage points) of —
								(A)the eligible
				individual's percentage increase in homeowners insurance premium between the
				last policy anniversary before the beginning of such individual's applicable
				period and the policy anniversary date (as determined under paragraph (1))
				following the beginning of such individual's applicable period, over
								(B)the national
				average percentage increase in homeowners insurance premiums between the same
				dates as determined by the Secretary, in consultation with the National
				Association of Insurance Commissioners.
								(e)Other
				definitionsFor purposes of this section—
							(1)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(2)Homeowners
				insuranceThe term homeowners insurance means any
				insurance covering a principal residence.
							(f)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2007.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Certain homeowners insurance
				premiums.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
